EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 9/10/2021, with respect to claims 1-29 have been fully considered and are persuasive.  The rejection of claims 1-29 has been withdrawn. 
Response to Amendment
The amendment submitted 9/10/2021 has been accepted and entered.  Claims 11, 13, 23 are amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-29 are examined.
Allowable Subject Matter
Claims 1-29 are allowable over the prior art. 
Independent clams 1, 15, are allowable based on applicant’s remarks filed 9/10/2021, regarding a system and method for analyzing radiochemical purity of an eluate produced from a generator, comprising: an elution detector comprised of a shielding metal, wherein the elution detector houses a flow path template for flow of an eluate solution and an elutable isotope contained in the generator, and a monitoring device for simultaneously monitoring the generator and  the eluate exiting the generator, as claimed so as to enable evaluating elution efficiency and radiopurity.
Independent claim 13 is allowable, rewritten in independent form including all of the limitations of the base claim and any intervening claims, as indicated in the previous Office Action dated 3/11/2021.
Claims 2-12, 14, 16-29 are allowable based on their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884